ACCEPTED
                                                                                         03-14-00738-CV
                                                                                                4280904
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/25/2015 2:18:35 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-14-00738-CV

Elness Swenson Graham Architects, § From the 200th District Court
                                                            FILED IN
                                                     3rd COURT OF APPEALS
Inc.,                             §                      AUSTIN, TEXAS
                                  §                  2/25/2015 2:18:35 PM
      Appellants &                §                    JEFFREY D. KYLE
      Cross-Appellees,            §                          Clerk
                                  §
v.                                §
                                  §
RLJ II-C Austin Air, LP, RLJ II-C §
Austin Air Lessee, LP and RJL     §
Lodging Fund II Acquisitions,     §
                                  §
      Appellees &                 §
      Cross-Appellants.           § Of Travis County, Texas
   ____________________________________________________________

        Cross-Appellants' Unopposed Motion for Extension of Time
                     to File Cross-Appellants' Brief
    ____________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP and RJL Lodging

Fund II Acquisitions, (“RLJ” collectively) are appellees and cross-appellants in the

above-referenced cause. RLJ respectfully moves pursuant to Texas Rule of

Appellate Procedure 10.5 (b) to extend by thirty days the time in which to file its

brief. In support thereof, RLJ would respectfully show the court as follows:

                                I.     Current Deadline

      RLJ's cross-appellants' brief is currently due to be filed with this Court on or

before Wednesday, March 11, 2015. RLJ seeks an extension of thirty days, up to



Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief        Page 1
and including Friday, April 10, 2015, of the time to file the cross-appellant’s brief

in this cause.

                     II.    Explanation of Need for Extension

      RLJ’s request for this extension is based on the following facts. These facts

are within the personal knowledge of the undersigned counsel.

      The current briefing preparation period includes and the deadline falls within

a family spring break trip scheduled long before the briefing deadline was set.

Lead Counsel for RLJ, Michael W. Huddleston ("Huddleston") is scheduled to be

on a family vacation over the break from March 5, 2015, until March 15, 2015.

Given pre-existing deadlines on other matters during the time period leading up to

this trip, Huddleston cannot complete the brief before the trip, and, therefore, RLJ

requests that an extension be granted.

      Huddleston is serving as an expert witness in a case styled Rimkus

Consulting Group, Inc. et al. v. Prosight Specialty Management Company f/k/a

Mutual Marine Office, Inc. et al., cause number 2011-48945, in the 80th District

Court of Harris County, Texas. Huddleston has been reviewing and analyzing

materials and preparing for testimony in this complex insurance coverage case

since the week of the 9th of February. Huddleston was also preparing for his

deposition in this matter, which was taken on February 16, 2015. The case was set

for trial on February 23, 2015. The trial was moved by the court to March 2, 2015.



Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief       Page 2
      Huddleston has also been involved during the first two weeks of February in

the review and preparation of an expert report in American Modern Lloyds

Insurance Company v. Big Sky Business Solutions LLC d/b/a/ Quest RV Rental, et

al., cause number DC14-02682, in the 44th District Court of Dallas County, Texas,

which was filed on February 16, 2015.

      During this same time period, Huddleston has also had to direct attention to

extensive research an analysis of coverage issues and preparation of demands on

the excess carrier in connection with Kenneth Shaw, et al. v. CG 2006-GG6

Boardwalk Inc., et al., case number 2014-30072 CICI, in The Circuit Court,

Seventh Judicial Circuit in Volsia County, Florida in anticipation of a previously

scheduled mediation on March 26, 2015.

      Huddleston is also completing investigation, research and preparation of suit

papers in a first-party commercial insurance coverage matter for Cedar Creek

Corp. v. Pennsylvania Lumbermens Mutual Insurance Company.

      Finally, Huddleston has had to devote significant time during the brief

preparation period to multiple issues of law enforcement, attorney-client and work

product privileges in connection with Ricardo Villareal v. State Farm Lloyds,

cause number 342-266154-13, in the 342nd District Court of Tarrant County,

Texas. Huddleston is representing a non-party attorney and firm (counsel for the

defendant) in that matter.      Counsel continues to have to deal with unusual



Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief      Page 3
discovery requests and related issues in connection with a motion for sanctions

against the firm and its client in that matter.

      The record in this case consists of more than 4,934 pages of clerk’s record

and more than 4,844 pages of reporter’s record, inclusive of approximately 3,166

pages of exhibits. It is now apparent that despite the undersigned’s best efforts it

will not be possible to complete an appropriate presentation of the appellant’s

arguments and authorities in time for timely filing with this court by Wednesday,

March 11, 2015. Further, in light of the undersigned’s present workload, the

undersigned believes that if an extension of thirty days to file RLJ’s brief of cross-

appellant were granted, he would be able to complete and file the appellant’s brief

in this matter on or before Friday, April 10, 2015.

                     III.   No Previous Extensions Requested

      RLJ has neither requested nor received any prior extensions of time to file

the appellant’s brief in this cause.

                               IV.     Relief Requested

      Wherefore, for the foregoing reasons, RLJ respectfully requests that the

court grant this motion and extend the time to file cross-appellants’ brief from

Wednesday, March 11, 2015, by thirty days up to and including Friday, April 10,

2015, and for all other legal or equitable relief to which RLJ may be justly entitled

under this motion.



Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief        Page 4
                                        Respectfully submitted,

                                        Munsch Hardt Kopf & Harr, PC

                                        /s/ Michael W. Huddleston
                                        Michael W. Huddleston
                                        State Bar No. 10148415
                                        3800 Ross Tower
                                        500 North Akard Street
                                        Dallas, TX 75201
                                        (214) 855-7500 Main Tel.
                                        (214) 855-7579 Direct Tel.
                                        (214) 855-7584 Main Fax
                                        mhuddleston@munsch.com

                                        Attorneys for Appellees and
                                        Cross-Appellants




                             Certificate of Conference

      On February 24, 2015, the undersigned spoke by telephone with Gregory

Ziegler, counsel for appellant and cross-appellee, who advised that appellant and

cross-appellee is not opposed to this motion.

                                        /s/ Michael W. Huddleston
                                        Michael W. Huddleston




Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief    Page 5
                                Certificate of Service

      I certify that I served a true and correct copy of the foregoing document

upon counsel listed below on this 25th day of February, 2015 by e-file:

Weston M. Davis
Gregory N. Ziegler
Matthew Mumm
Macdonald Devin, P.C.
1201 Elm Street
3800 Renaissance Tower
Dallas, TX 75270
                                        /s/ Michael W. Huddleston
                                        Michael W. Huddleston




Unopposed Motion for Extension of Time to File Cross- Appellants’ Brief   Page 6